DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-9		Pending
Prior Art Reference:
Rainer			USPAP 2011/0314749 A1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer (USPAP 2011/0314749 A1).

Regarding claim 1, Rainer discloses a screw anchor (abstract) formed by the steps of: 
forming a hollow, open-ended tube (14) of steel having a substantially uniform inside diameter (fig. 1); 
attaching an external thread (36) form beginning at a first end (fig. 1) of the tube (14) and terminating at a point along the tube’s length (fig. 1); and 
attaching a driving coupler (26) at a second (fig. 1), opposing, end of the tube (14), except for [wherein the external thread form (36) has a tapered lead-in].
Examiner notes that Rainer does not explicitly disclose wherein the external thread form has a tapered lead-in. However, it would have been an obvious matter of design choice wherein the external thread form has a tapered lead-in, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Rainer.

Regarding claim 2, Rainer discloses the screw anchor formed by the steps of claim 1, further comprising the step of applying an anti-corrosion coating (¶ [0018]; “galvanic zinc coating”) to the screw anchor (10).

Regarding claim 3, Rainer discloses the screw anchor (abstract) formed by the steps of claim 2, wherein the anti-corrosion coating is a galvanizing coating (¶ [0018]; “galvanic zinc coating”).

Regarding claim 4, Rainer discloses a method of forming a screw anchor comprising: 
forming an elongated section of tubular (14) steel having open ends and a substantially uniform inside diameter (fig. 1); 
attaching a driving coupler (26) to a first end of the elongated section (fig. 1); and 
attaching an external thread form (36) to the elongated section of tubular steel (14), beginning at a first end (fig. 1) and terminating at a point along the section (fig. 1), except for [wherein the external thread form (36) has a tapered lead-in].
Examiner notes that Rainer does not explicitly disclose wherein the external thread form has a tapered lead-in. However, it would have been an obvious matter of design choice wherein the external thread form has a tapered lead-in, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Rainer.

Regarding claim 5, Rainer discloses the method according to claim 4, further comprising dipping the formed screw anchor (10) in an anti-corrosion solution (¶ [0018]; “galvanic zinc coating”).

Regarding claim 6, Rainer discloses the method according to claim 5, wherein the anti-corrosion solution is a galvanizing solution (¶ [0018]; “galvanic zinc coating”).

Regarding claim 7, Rainer discloses a process for forming a component (abstract) for a solar foundation comprising the steps of: 
forming an elongated section of metal tube (14), the elongated section having a substantially uniform inside diameter and remaining open at opposing ends (fig. 1); 
forming a driving feature (26) at one end of the elongated section (fig. 1); 
beginning at an opposing end of the elongated section, forming an external thread form (36) that terminates at a point along the elongated section (fig. 1); and 
except for [imparting a tapered lead-in to the external thread form (36)].
Examiner notes that Rainer does not explicitly disclose imparting a tapered lead-in to the external thread form. However, it would have been an obvious matter of design choice imparting a tapered lead-in to the external thread form, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Rainer.

Regarding claim 8, Rainer discloses the process according to claim 7, further comprising the step of submerging the formed foundation component (10) in a corrosion inhibiting solution (¶ [0018]; “galvanic zinc coating”).

Regarding claim 9, Rainer discloses the process according to claim 8, wherein the corrosion inhibiting solution is a galvanizing solution (¶ [0018]; “galvanic zinc coating”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd